Citation Nr: 1118056	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-36 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in September 2009.

In September 2010, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.


FINDINGS OF FACT

1.  An August 2003 RO rating decision denied the Veteran's claim for entitlement to service connection for type II diabetes mellitus; the Veteran was notified of his appellate rights, but did not perfect his appeal.

2.  Since the RO's August 2003 rating decision, there has been no new evidence received that is related to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision which denied service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the RO's August 2003 rating decision, and the claim of entitlement to service connection for type II diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  A letter to the Veteran in September 2007 fully and adequately advised the Veteran of the duties of the parties to furnish evidence, the evidence necessary to reopen and substantiate his claim, and the manner of assigning disability ratings and effective dates.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Nor further notice to the Veteran is necessary.

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  The record includes service personnel and treatment records, VA treatment records, private treatment records, as well as statements and testimony from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  In this case, the Board finds that a VA examination is not necessary, since no new and material evidence has been received to reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).

Service Connection

The request to reopen the Veteran's claim for entitlement to service connection for type II diabetes mellitus involves an underlying claim of service connection.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he is entitled to service connection for type II diabetes mellitus as a result of exposure to Agent Orange.  VA law and regulations provide that a presumption exists regarding service connection for diseases associated with exposure to herbicide agents during service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116.  Under the provisions of the implementing regulation, 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases set forth in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These diseases include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  The Federal Circuit has agreed with VA's interpretation of its regulations that "duty or visitation" in the Republic of Vietnam contemplates actual presence on the landmass of the country.  Haas v. Peake, 525 F.3d 1168, 1186.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The RO denied the Veteran's claim for entitlement to service connection for type II diabetes mellitus in an August 2003 rating decision.  The RO found that the evidence showed that the Veteran did not serve in Vietnam, was not exposed to herbicides (including Agent Orange).  Also, the RO found that the Veteran's type II diabetes mellitus was not incurred during his active duty service, nor was it aggravated or caused by his service.  The Veteran filed a timely notice of disagreement, which was received by VA in September 2003.  In March 2004, the RO issued a statement of the case, which continued the denial of the Veteran's claim for entitlement to service connection for type II diabetes mellitus.  The Veteran was informed of the decision and of his appellate rights with respect thereto, but he did not file a timely substantive appeal.  Therefore, the RO decision became final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.302, 20.1103.  Accordingly, service connection for type II diabetes mellitus may be considered on the merits only if new and material evidence has been received since the time of the August 2003 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's request to reopen his claim was received in August 2007, and the regulation applicable to his appeal defines new and material evidence as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record considered in arriving at the August 2003 rating decision included the Veteran's statements, service personnel and treatment records, and VA treatment records, as well as a record from the National Personnel Records Center (NPRC).

The Veteran stated on his February 2003 claim (VA Form 21-526) that he was exposed to Agent Orange or other herbicides while in Vietnam.  VA received a statement from the Veteran in April 2003, which stated that he was shipped to Vietnam in 1970 on the U.S.S. Missouri.  The Veteran's DD Form 214 specifically states that the Veteran had no service in Vietnam, as well no foreign and/or sea service.  Other service personnel and treatment records did not show that the Veteran had any foreign and/or sea service.  In April 2003, the NPRC stated that there were no records documenting that the Veteran had any temporary duty orders to Vietnam.  The Veteran's service personnel and treatment records did not show any complaints of, treatment for, or diagnoses of diabetes mellitus.  An RO report of contact (VA Form 119) from April 2003 documents that the Veteran stated that he was diagnosed with diabetes in November 1998.  The earliest VA treatment records documenting a diagnosis of diabetes were from 1999.

The Veteran included additional information in his September 2003 notice of disagreement.  The Veteran again stated that in 1970 he was aboard the U.S.S. Missouri, which was ordered to Vietnam.  He also stated that he was never allowed to leave the ship, but was ordered to wash all the machinery, which was loaded with Agent Orange and other "foreign exposure's."  The Veteran stated that he did not know how long he had had diabetes, but that when he got back from his mission he was diagnosed with "styler."  The Veteran stated that he first received a diagnosis of diabetes in 1998.  The Veteran stated that he believed that his diabetes was incurred during his service, or that it was aggravated or caused by his service.  As noted above, the denial of the Veteran's claim was continued in the March 2004 statement of the case, and the Veteran did not perfect his appeal.

In August 2007, the Veteran filed a request to reopen his claim for entitlement to service connection for type II diabetes mellitus, and stated that his diabetes was a result of his active duty service off of the shores of Vietnam.  In support of his claim, the new evidence of record included service personnel records, VA treatment records, private treatment records, and additional statements and testimony from the Veteran.

In November 2007, the Veteran stated that he had physically served in or visited Vietnam.  He also stated that he was exposed to Agent Orange while washing off equipment, while stationed on a ship.  The Veteran stated on his September 2009 substantive appeal that he was in the "blue waters" in Vietnam.  The additional service personnel records submitted by the Veteran do not document any foreign and/or sea service, or any complaints of, treatment for, or diagnoses of diabetes mellitus.

The additional post-service medical records document continuing treatment for the Veteran's diabetes; however, they do not support the Veteran's contention that his diabetes was incurred during his active duty service or a presumptive period, or that it was aggravated or caused by his service.

In September 2010, the Veteran offered testimony during a September 2010 video conference Board hearing.  At this time, the Veteran testified that he was stationed on the U.S.S. Missouri and washed off equipment that had Agent Orange.  The Veteran also testified that he had no actual service in Vietnam or anywhere in that area, including Thailand.  The Veteran further testified that he did not know of any Agent Orange testing or usage at any of the military facilities he was stationed at within the continental United States.

After reviewing the newly received evidence in the context of the reason for the prior final denial, the Board is unable to view such evidence as new and material.  While the submitted items are new, in that they were not of record at the time of the August 2003 denial, they do not offer anything to the record that was not already known.  The Veteran's statements merely reiterate the basic contention offered in connection with his February 2003 claim; that is, that the Veteran was exposed to Agent Orange, and that his type II diabetes mellitus is related to such exposure.  Also, the Veteran contended that his type II diabetes mellitus was incurred during his active duty service, or that it was aggravated or caused by his service.  All of the Veteran's assertions, including those regarding exposure to Agent Orange during service, were of record and considered at the time of the August 2003 decision.

The additional evidence likewise fails to provide new and material evidence based on direct exposure to Agent Orange, and it does not show evidence of diabetes having manifested in service or within one year of service.  See 38 C.F.R. §§ 3.303(d), 3.307, 3.309; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The medical evidence documenting treatment for diabetes submitted after August 2003 does not show any link between the diabetes and any incident of active duty service, and it does not show that manifestations of the diabetes were shown within one year of his discharge from service.

The Board finds that new and material evidence has not been received because the additional evidence does not establish that the Veteran's currently diagnosed type II diabetes mellitus is related to service.  The evidence reflects that the Veteran has diabetes mellitus, as it did before the August 2003 decision.  The Veteran's current assertions to the effect that his type II diabetes mellitus is due to herbicide exposure are cumulative to his previous contentions.  The additional evidence is not material because it does not show any unestablished fact necessary to substantiate the claim of service connection for type II diabetes mellitus.  The evidence does not show a nexus to service.  Without new and material evidence, the application to reopen the claim must be denied.

In sum, the Board finds that new and material evidence has not been submitted since the August 2003 RO decision.  Thus, the claim for service connection for type II diabetes mellitus may not be reopened, and the August 2003 RO decision remains final.  As the Veteran has not fulfilled the threshold burden of submitting new and 


(CONTINUED ON NEXT PAGE)

material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for type II diabetes mellitus.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


